Citation Nr: 0703975	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include pes planus and hallux valgus.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The case was brought before the Board in July 2005, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining all relevant 
VA treatment records. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  The veteran's bilateral pes planus has not been 
objectively shown to have originated during active service, 
but rather pre-existed his military service and there is no 
competent evidence that shows the condition was aggravated by 
any remote incident of service.

2.  None of the veteran's other foot disorders are shown by 
competent evidence to have been incurred in service.


CONCLUSION OF LAW

The veteran's bilateral foot condition was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1101, 1131, 
1112, 1113, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304 and 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, as is the case here, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran alleges that his bilateral foot conditions were 
aggravated by his military service due to excessive marching, 
standing and using heavy boots.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's June 1970 enlistment examination confirms that 
he entered service with bilateral pes planus, classified at 
that time as asymptomatic. His service medical records 
indicate some complaints and treatments for foot problems. 
Specifically, the veteran complained of foot pain in August 
1970 due to his pes planus. The veteran's diagnosis was 
confirmed, but the examiner noted the veteran had normal 
range of motion and did not need a special profile. Arch 
supports and heel pads were prescribed. The veteran was also 
treated for a corn in June 1971 and ingrown great toenails, 
bilaterally, in August 1971. His December 1971 separation 
examination notes the past treatment for ingrown toenails, 
but notes that the problem "essentially cleared." 

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137 
(West 2002). The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the veteran later 
complains was not detected. See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease. 38 C.F.R. § 3.306(a). Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit), Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Therefore, in this case, since the veteran's bilateral pes 
planus was detected on his induction examination, the crucial 
inquiry is whether his pre-existing condition was aggravated 
by any remote incident of service. The Board concludes it was 
not.


Here, the service medical records are not indicative of an 
aggravated bilateral foot condition upon separation. Although 
the veteran complained of foot pain and ingrown toenails, 
these conditions were resolved at the time of separation as 
noted in the veteran's December 1971 separation examination. 

After service, similarly, there is no medical evidence 
indicative of a bilateral foot condition aggravated beyond 
normal progression due to service. Indeed, the veteran's 
post-service foot treatment is scarce and inconsistent. 
Voluminous VA outpatient treatment records were supplied in 
support of the veteran's claims, dating back to 1984. Those 
records, however, only contain minimal complaints of foot 
pain, calluses and arch pain. The veteran's current diagnosis 
of bilateral pes planus and hallux valgus is well documented, 
but no treatment provider has linked the veteran's diagnoses 
to any remote incident of service. 

At an August 2003 VA examination for compensation purposes, 
the veteran reported that the history of the condition 
existed prior to his military service, but that it was 
aggravated by the excessive in-service marching, standing and 
heavy boots. The veteran reported seeing a podiatrist on a 
regular basis for the pain and to have calluses trimmed. The 
veteran was diagnosed with "congenital pes planus and hallux 
valgus, both feet."  The examiner commented that:

After carefully reviewing the C-file, the 
current clinical finding, and the medical 
literature, it is my opinion that it is 
not at least as likely as not that the 
veteran's condition was aggravated by his 
military service.  

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the veteran's 
service medical records. Also compelling, despite the 
voluminous treatment records identified and obtained for the 
veteran's post-service treatment, only minimal amounts of 
treatment for his feet are documented. Within those scarce 
records, no medical provider has ever linked the veteran's 
bilateral foot conditions with any incident of service or 
otherwise conflicted with the VA examiner's opinion. 

The veteran has been diagnosed with foot disorders other than 
pes planus, and he is entitled to the presumption of 
soundness for those conditions since they were not shown upon 
entry into service.  However, there still must be medical 
evidence linking those post-service conditions with disease 
or injury during service, and there is none here.

The Board has considered the veteran's statements that 
prolonged in-service marching and standing aggravated his 
bilateral foot condition beyond its normal progression, but 
he is a layman and has no competence to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Regrettably, no doctor has ever opined that any of his 
bilateral foot conditions were incurred in or aggravated by 
any remote incident in service.

In summary, it is the veteran's burden to show his pre-
existing disorder was aggravated by service, and there is no 
competent (medical) evidence indicating this is possible.  
There is also no competent evidence linking any of his other 
foot disorders to his military service.  The Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2002 and January 2003.  These 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  Another letter in 
August 2005 told him to provide any relevant information or 
evidence necessary to substantiate his claim.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, and has in fact provided additional arguments at 
every stage.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination to obtain an 
opinion as to whether his bilateral foot conditions were 
aggravated by any incident of service. Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004). Further examination 
or opinion is not needed on the claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the veteran's 
military service. This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. Therefore, the Board may proceed to 
consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for bilateral foot 
disability, to include pes planus and halux valgus, is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


